Araujo v CNY Anesthesia Group, P.C. (2022 NY Slip Op 00551)





Araujo v CNY Anesthesia Group, P.C.


2022 NY Slip Op 00551


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


81 CA 20-01449

[*1]MARIE THERESE ARAUJO, C.R.N.A., ET AL., PLAINTIFFS-RESPONDENTS,
vCNY ANESTHESIA GROUP, P.C., DEFENDANT-APPELLANT. 


COSTELLO COONEY & FEARON, PLLC, SYRACUSE (JENNIFER L. WANG OF COUNSEL), FOR DEFENDANT-APPELLANT.
NOLAN HELLER KAUFFMAN LLP, ALBANY (BRIAN DEINHART OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Joseph E. Lamendola, J.), entered September 22, 2020. The order granted the motion of plaintiffs for summary judgment and denied the cross motion of defendant for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs (see Maple-Gate Anesthesiologists, P.C. v Nasrin, 182 AD3d 984, 985-986 [4th Dept 2020]).
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court